 

 

** TNBOUND NOTIFICATION :; FAX RECEIVED SUCCESSFULLY **

TIME RECEIVED REMOTE CsID DURATION PAGES STATUS
August 18, 2020 at 3:48:52 PM EDT 8177824667 53 2 Received

 

8/18/2828 15:18 G17 %a24667 MH UNIT TEAM FAX PAGE 1

Federal Bureau of Prisons

Federal Medical Center Carswell

P.O. Box 27066 - J Street - Bldg. 3000
Fort Worth, Texas 76127
(817)-782-4000

 

r

FACSIMILE TRANSMITTAL COVER SHEET

Number of Pages (Including Cover Sheet): Z

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE: 4/8 [2620
TO: Adrienne Simpson - BOW), CUSPO
FAX NUMBER: (Sys) 545. —ANO3
FROM: M-Gyives, Cage Manager
DEPARTMENT: | Mental Health Department
PHONE NUMBER: 817-782-4002, x 4225
FAX NUMBER: 817-782-4667
SUBJECT: | Campbel| Af #6 BB TOT
SENSITIVE LIMITED
OFFICIAL USE:
NOTES/COMMENTS:
NOTICE

The information transmitted in this facsimile may contain sensitive information belonging to the
sender, which is protected by the U.5..Government. The information is intended only for the
use of the individual or entity named above. If you are not the intended recipient, you are hereby
notified that any disclosure, copying, distribution or the taking of any action in reliance on the
contents of this information is strictly prohibited. .

If you have received this transmission in error, please immediately notify us by telephone to
arrange for return of the documents.

 
8/18/2828 15:18 G17 %a24667 MH UNIT TEAM FAX PAGE 2

 

U.S. Department of Justice
Federal Bureau of Prisons
Federal Medical Center, Carswell

 

PLO. Box 27066
“1” Street - Building 3000
Fort Worth, Texas 76127

August 17, 2020

The Honorable J. Ronnie Greer
Senior United States District Judge
Eastern District of Tennessce

220 West Depot Street, Suite 405
Greeneville TN 37743

RE: Campbell, Wendy Glenita
Reg. No. 53877-074
Docket No. 0649 2:18CR00179-006

Dear Judge Greer:

This letter is to inform you of the death of Wendy Campbell, on August 15, 2020. Ms. Campbell
was sentenced in your court to a 42-month sentence for Conspiracy to Distribute Five Grams but
Less Than 50 grams of Methamphetamine. She arrived at the Federal Medical Center (FMC),
Carswell, in Fort Worth, Texas, on March 11, 2020.

On August 15, 2020, Ms. Campbell was pronounced dead at 2:30 p.m., at Kindred Hospital in
Fort Worth, Texas. Her initial cause of death was hepato-renal syndrome due to decompensated

_ cimhosis complicated by liver masses. If you need further assistance regarding Campbell’s case,
please do not hesitate to contact me,

Sincerely,

ME

M. Carr
Warden

cc: J. Gregory Bowman, Assistant United States Attomey, Easter District of Tennessee
J. Baltazar, South Central Regional Director
Adrienne Simpson-Brown, CUSPO, Eastern District of Tennessee
